 


 HR 5571 ENR: To extend for 5 years the program relating to waiver of the foreign country residence requirement with respect to international medical graduates, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 5571 
 
AN ACT 
To extend for 5 years the program relating to waiver of the foreign country residence requirement with respect to international medical graduates, and for other purposes. 
 
 
1.Extension of waiver programSection 220(c) of the Immigration and Nationality Technical Corrections Act of 1994 (8 U.S.C. 1182 note) is amended by striking June 1, 2008 and inserting March 6, 2009. 
2.Expanding the flexibility of the Conrad State 30 programSection 214(l)(1)(D)(ii) of the Immigration and Nationality Act (8 U.S.C. 1184(l)(1)(D)(ii)) is amended by striking 5 and inserting 10.  
3.Sense of CongressIt is the sense of the Congress that— 
(1)Federal programs waiving the 2-year foreign residence requirement under section 212(e) of the Immigration and Nationality Act (8 U.S.C. 1182(e)) for physicians are generally designed to promote the delivery of critically needed medical services to people in the United States lacking adequate access to physician care; and 
(2)when determining the qualification of a location for designation as a health professional shortage area, the Secretary of Health and Human Services should consider the needs of vulnerable populations in low-income and impoverished communities, communities with high infant mortality rates, and communities exhibiting other signs of a lack of necessary physician services.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
